Citation Nr: 0906982	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-05 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin disorder of 
the legs, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a skin disorder of 
the feet, to include as secondary to Agent Orange exposure.  

3.  Entitlement to service connection for a disorder of the 
toenails, to include as secondary to Agent Orange exposure.  

4.  Entitlement to a rating in excess of 20 percent for 
prostatitis.

5.  Entitlement to a rating in excess of 10 percent for post-
operative internal derangement of the right knee.

6.  Entitlement to a rating in excess of 10 percent for 
degenerative joint disease of the right knee.

7.  Continued entitlement to a 10 percent rating for internal 
derangement of the right knee with arthritis (as one 
disability) after January 20, 2005.  

8.  Entitlement to a compensable rating for headaches.  



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from June 2005 and August 2005 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas.  These decisions denied service 
connection for the skin disorders claimed as secondary to 
Agent Orange exposure, awarded a 20 percent rating for 
prostatitis, awarded separate 10 percent ratings for post-
operative residuals of internal derangement of the right knee 
and degenerative joint disease of the right knee, denied 
continuation of the 10 percent rating for internal 
derangement of the right knee with arthritis (rated as one 
disability), and continued the Veteran's noncompensable 
rating for his service-connected headaches.  The Veteran, who 
had active service from October 1966 to January 1991, 
appealed those decisions to the BVA, and the case was 
referred to the Board for appellate review.  

The issues entitlement to service connection for bilateral 
leg, foot and toe disorders secondary to Agent Orange 
exposure  and of increased ratings for prostatitis, internal 
derangement of the right knee, degenerative joint disease of 
the right knee, headaches, and the issues of are addressed in 
the REMAND portion of the decision below.  


FINDINGS OF FACT

In July 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the Veteran 
during his hearing that he wished to withdraw his appeal 
involving entitlement to a continued 10 percent rating for 
internal derangement of the right knee with arthritis (rated 
as one disability) from June 2005.  


CONCLUSION OF LAW

The criteria for the withdrawal of a Substantive Appeal have 
been met regarding the Veteran's claim for entitlement to a 
continued 10 percent rating for internal derangement of the 
right knee with arthritis (rated as one disability) from June 
2005.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 
C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege a specific error of fact or 
law in the determination being appealed.  A Substantive 
Appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative.  38 
C.F.R. § 20.204 (2008).  

In 2008, prior to the promulgation of a decision in the 
appeal, and during his July 2008 Central Office hearing, the 
Veteran testified that he wished to withdraw his appeal 
involving entitlement to a continued 10 percent rating for 
internal derangement of the right knee with arthritis (rated 
as one disability) from June 2005.

As the Veteran has withdrawn his appeal regarding this issue, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal and it is dismissed.


ORDER

The issue of entitlement to a continued 10 percent rating for 
internal derangement of the right knee with arthritis (rated 
as one disability) from June 2005 is dismissed.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  With 
respect to the increased ratings claims, the Veteran advised 
in his July 2008 Central Office hearing that there are 
outstanding medical treatment records that have not been 
obtained by VA in support of his claims and he submitted 
authorizations to permit the VA to obtain those records and 
requested assistance in obtaining those records.  Under these 
circumstances the case must be returned to obtain those 
records.  

In addition, the Veteran reported that his service-connected 
disabilities had worsened in severity since his last VA 
examinations in May 2005 and June 2007.  The Veteran 
submitted that his pain has increased, as well as his 
limitation of flexion and extension in his right knee, his 
headaches have worsened, and the urinary symptoms related to 
his prostatitis have worsened.  Under these circumstances the 
Board believes that the Veteran should be afforded additional 
VA examinations.  With respect to his service connection 
claims, to include as due to Agent Orange exposure, the Board 
believes the Veteran should be afforded a VA examination as 
he has a current diagnosis of a skin and toe disorders, and 
has competently testified that he has experienced symptoms 
related to such since the 1970s.  

By way of background, the Board notes that the Veteran was 
initially awarded a 10 percent rating for his internal 
derangement of the right knee with arthritis.  The June 2005 
rating decision, however, awarded two separate 10 percent 
ratings for his right knee disorder, one for the post-
operative residuals, and the other for degenerative joint 
disease of the right knee.  He currently contends that his 
right knee has become less stable and has recently given out 
on him.  He reported no longer using a brace as it is 
cumbersome and causes him pain in the hip and ankle.  He 
testified that the sometimes "pops" and causes him 
additional discomfort and pain.  The Veteran noted that these 
episodes occur a couple times per week.  
 
In regards to his increased rating claim for service-
connected prostatitis, the Veteran contends that there are 
outstanding medical treatment records referencing treatment 
for prostate hypertrophy and prostatitis.  He testified to 
nocturia 4 to 6 times nightly, as well as having to urinate 8 
to 10 times during the day.  He reported that upon exertion, 
he urinates on himself, and he often uses absorbent pads (he 
did not indicate how many he used daily).  He also testified 
that he had difficulty emptying his bladder and this 
sometimes results in urinary tract infections and bladder 
infections.  

As for the Veteran's headaches, he reports that they have 
worsened since his May 2005 VA examination.  He reported 
experiencing pressure in his head, ears, and on the side of 
his face.  He experiences nausea and sweating due to the 
headaches.  The Veteran advised that he experiences these 
headaches two to three times per week, and even sometimes, 
daily.  He testified that these episodes typically last for 
two to three hours, but have run as long as two or three 
days.  

With respect to his claims of service connection for a skin 
disorder of the legs, feet and toenails, the Veteran contends 
that he experienced a fungus-like condition in service and 
has self-treated it since service separation.  The Veteran 
testified that he first experienced this fungus-like rash 
sometime in 1973 or 1974.  He stated that these rashes would 
come and go, and the symptoms worsened upon perspiration.  
Consistent with the Veteran's testimony, there is no evidence 
that the Veteran was treated for a skin disorder in service.  
Further, post-service treatment records are generally devoid 
of any treatment for a skin disorder or toe condition.  In a 
January 2006 VA treatment record, however, the Veteran was 
noted to have discoloration of the toenails and peridigital 
skin rashes on his lower extremities.  He was diagnosed as 
having onychomycosis.  There are no further treatment records 
related to these claimed disorders.  

The Veteran contends that he self-treated for skin and toe 
problems while in service and contends that he has 
experienced the same symptoms since service discharge.  The 
Veteran is competent to assert the onset of his skin and toe 
problems.  He is currently noted as having onychomycosis of 
the toes and lower extremities, but denies receiving formal 
treatment for this disorder.  Thus, this claim must be 
returned so as a VA examination can be scheduled and an 
opinion obtained as to the Veteran's current disorder and 
whether this disorder is attributable to his period of active 
service.  This examination is required pursuant to 38 C.F.R. 
§ 3.159(c)(4).

In addition, the Board observes that the United States Court 
of Appeals for Veterans Claims (Court) has recently provided 
additional guidance of the content of the notice that is 
required to be provided under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) in claims involving increased 
compensation benefits.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  This notice has not been provided to the 
Veteran and he should be provided with it prior to 
readjudication of the claim.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the Veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ensure that the 
Veteran has been provided notice 
consistent with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) and the Court's recent guidance 
in the case of Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) in connection with his 
current claim.

2.  The RO/AMC should request and obtain 
any outstanding treatment records as 
identified by the Veteran.  The RO/AMC 
should specifically attempt to obtain 
treatment records referenced by the 
Veteran's representative in the July 2008 
hearing, and the VA 21-4142 Forms are 
attached to the hearing transcript.  

3.  The Veteran should be afforded a 
urology examination to determine the 
severity and manifestation of his service-
connected prostatitis and the functional 
effects caused by this disorder.  Any and 
all indicated evaluations, studies, and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claim file.  The 
examiner should pay particular attention 
to the Veteran's July 2008 testimony 
regarding his current symptomatology.  See 
hearing transcript pages 15-16.  In 
addition to objective test results, the 
examiner should fully describe the 
functional effects caused by the 
prostatitis in his or her final report and 
specify which symptomatology is associated 
with the service connected disability.  
All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to the 
Board.  Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent medical records in the 
Veteran's claims file or, in the 
alternative, the claims file, must be made 
available to the examiner for review.

4.  The Veteran should be afforded an 
examination of his right knee to ascertain 
the severity and manifestations of his 
service-connected post-operative internal 
derangement and degenerative joint 
disease.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and 
clinical findings pertaining to the 
Veteran's right knee in detail, including 
the degree of limitation of extension, the 
degree of limitation of flexion and the 
degree of any instability.  The examiner 
is further requested to comment on the 
presence or absence of flare-ups of pain, 
weakness, excessive fatigability with use, 
incoordination, painful motion and pain 
with use, and attempt to offer an opinion 
as to whether these factors produce any 
additional limitation of motion, and, if 
possible, in the additional degrees of 
limitation of motion.  A clear rationale 
for any opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the Veteran's claims file or in the 
alternative, the claims file, must be made 
available to the examiner for review.

5.  The Veteran should be afforded an 
examination to determine the severity and 
manifestation of his service-connected 
headaches and the functional effects 
caused by this disorder.  Any and all 
indicated evaluations, studies, and tests 
deemed necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claim file.  In addition to 
objective test results, the examiner 
should fully describe the functional 
effects caused by the headaches in his or 
her final report and describe the 
frequency of prostrating attacks.  All 
opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent medical records in the 
Veteran's claims file or, in the 
alternative, the claims file, must be made 
available to the examiner for review.

6.  The Veteran should also be afforded an 
examination of his skin, particularly of 
his legs, feet and toes, to ascertain the 
nature and etiology of all disorders that 
are present.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records associated 
with the claims file.  Following this 
review and the examination the examiner is 
requested to offer comments and an opinion 
as to whether any currently diagnosed skin 
and/or toe disorder is in any way related 
to service.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  However, if the 
requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.  Again, because it 
is important "that each disability be 
viewed in relation to its history[,]" 38 
C.F.R. § 4.1, copies of all pertinent 
records in the Veteran's claims file, or, 
in the alternative, the claims file, must 
be made available to the examiner for 
review in connection with the examination.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




